Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's Amendment filed on 03/11/2021 is acknowledged and entered. Receipt and entry of the Amended Specification filed on 03/11/2021 is acknowledged. By this Amendment, the Applicant amended claims 12-13 and canceled claims 17-28. Claims 12-16 remain pending in the application. 

Examiner Initiated Interview
As discussed in the interview summary, the examiner conducted an interview with Enoch Peavey (Reg. #57686) on March 15, 2021. 
Examiner’s Comments
Specification Objections
In light of the amended Specification, the objections are withdrawn.

Drawing Objections
In light of withdrawal/cancelation of Fig. 7, the drawing objections are withdrawn.

Claim Rejections
35 USC 112(a) and 35 USC 112(b)

35 USC 102/103
In light of the amended claims, the rejections are withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 12-16 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Fig. 12 of Ridley (US 20160340814) is representative of the art in this field. However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 12, in claim 12 the prior art of record does not teach:
“wherein the central longitudinal axis of the at least one artificial muscle fiber is spaced apart from and extends parallel to the central longitudinal axis of the at least one high-strength creep-resistant fiber.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746